Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                    CASE NO. 1:18-cv-24227-CMA

   JASON MILLER,

             Plaintiff,

               v.

   GIZMODO MEDIA GROUP, LLC,
   a Delaware Corporation, KATHERINE
   KRUEGER, individually, and
   WILL MENAKER, individually,

         Defendants.
   _____________________________________/

        PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON FALSITY

             Plaintiff, Jason Miller (“Miller”), by counsel and pursuant to Rule 56 and Local

   Rule 56.1, moves for the entry of a partial summary judgment on the falsity element of his

   defamation claim against Gizmodo Defendants. In support, Miller states as follows:

                                           INTRODUCTION

             Through this motion, Miller seeks summary judgment on one issue: falsity.         Whereas

   other elements of Miller’s defamation claim1 could be, and Gizmodo Defendants’ applicable


   1
     There are other elements of Miller’s defamation claim which he believes cannot be disputed,
   such as publication and whether the statements at issue are “of and concerning” Miller. In their
   Answer, Gizmodo Defendants admit the statements in the Article and Supplement concern
   Miller (See Doc. No. 118 ¶ 161), and that Gizmodo published the Article (See Doc. No. 118
   ¶¶ 160, 163). In her deposition, Katherine Krueger (“Krueger”) testified she “published” the
   Article and that it was “my reporting.” (See Miller Statement of Material Facts ¶ 3) Miller also
   believes it may be possible to decide as a matter of law whether the statements about Miller are
   defamatory per se, given that the statements (among other things) charge Miller with serious
   criminal conduct and are unambiguous and only susceptible to one meaning. Liberman v.
   Gelstein, 80 N.Y.2d 429, 435, 605 N.E.2d 344 (1992) (defamation per se consists of charging
   plaintiff with a serious crime or tend to injure another in his or her trade, business or profession);


   {BC00218576:1}
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 2 of 12



   affirmative defenses are, laden with fact issues2 that will require this case to be tried, there is no

   dispute that the statements concerning Miller upon which his defamation claim is based are

   demonstrably false, including the following:

                   In 2012, Miller had a sexual relationship with “Jane Doe,”3 a stripper he
                    met at Rachel’s Gentleman’s Club in Orlando, Florida—which led to Jane
                    Doe becoming pregnant.

                   Miller gave Jane Doe a smoothie containing an abortion pill, which
                    induced an abortion causing the death of Jane Doe’s unborn child and
                    almost killing Jane Doe.

                   Miller tried to pay Jane Doe off and to get her to sign a non-disclosure
                    agreement in exchange for a payoff.

                   Around the same time, Miller was involved with a woman who lives in
                    Clearwater, Florida, with whom he was physically abusive and physically
                    beat “with an open hand.”

                   Jane Doe (i.e., “the woman”) claimed Miller caused her “pregnancy’s
                    termination and nearly her death.”

             The falsity of these statements is established through the sworn declarations of Miller and

   Jane Doe4, which Gizmodo Defendants cannot refute. In fact, Gizmodo Defendants conceded

   that they are not aware of any facts that establish the truth of the accusations about Miller in the




   Sprewell v. NYP Holdings, Inc., 1 Misc.3d 847, 849-50, 772 N.Y.S.2d 188 (2003) (same);
   Pauling v. News Syndicate Co., 335 F.2d 659, 663 (2d Cir. 1964) (“If the language of a
   publication is unambiguous the question whether it is libelous per se is for the court…”) (citing
   Wright v. Farm Journal, 158 F.2d 976, 978 (2d Cir. 1947).
   2
      Gizmodo Defendants recently indicated they intend to seek summary judgment as to “each
   element of Plaintiff’s purported defamation claim, and…several constitutional arguments.” (See
   Doc. No. 143 p. 2). Miller will respond accordingly, specifically identifying the disputed issues
   of fact and matters that require resolution by the jury.
   3
     Pursuant to the Confidentiality Order [Doc. No. 100] entered in this case, “[a]ny pleadings or
   other papers publicly filed with the court record shall not use “Jane Doe’s” legal name or
   disclose her address or other personal identifying information.” (See Doc. No. 100 at ¶ 11)
   4
     Jane Does. Name is redacted in her Declaration already on file with the Court [Doc. No. 5-1].
   Pursuant to the Confidentiality Order [Doc. No. 100], Miller is filing a motion under Local
   Rule 5.4 to file Jane Doe’s unredacted declaration under seal.

   {BC00218576:1}                                     2
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 3 of 12



   Article and Supplement. Consequently, Miller should be granted judgment as a matter of law on

   the falsity of the statements.

                                    UNDISPUTED MATERIAL FACTS5

   A.        The False Accusations

             On September 21, 2018, Gizmodo Defendants published the article “Court Docs Allege

   Ex-Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion Pill’” (the “Article”), and a

   copy of the “Supplement to Mother’s March 2018 Motion for Court to Consider Psychological

   Evaluation of the Father” (the “Supplement”), filed in a pending paternity case between Miller

   and Arlene Delgado in Miami-Dade Circuit Court. [SMF ¶¶ 1-3]

             Among other things, the Article states that “in 2012, when Miller was working for

   prominent Republican advertising firm Jamestown Associates,” he “carried out an affair with a

   woman he met at an Orlando strip club…[and that]…when the woman found out she was

   pregnant, Miller surreptitiously dosed her with an abortion pill without her knowledge, leading,

   the woman claims, to the pregnancy’s termination and nearly her death.” [Doc. No. 5-3 at pp. 7-

   8 (emphasis added)] In this passage (the “lead” of the Article), Gizmodo Defendants used the

   phrase “the woman claims” to differentiate between what she and the Supplement “claimed.”

   [SMF ¶ 15] The Article also describes “yet another victim of Mr. Miller’s who alleged he had

   been physically abusive.” [Doc. No. 5-3 at p. 7]

             Gizmodo Defendants included an image of the following excerpt from the Supplement in

   the Article:




   5
     Miller’s Statement of Material Facts under Local Rule 56.1(a) is filed contemporaneously
   herewith and cited herein as “SMF ¶ ____.”


   {BC00218576:1}                                 3
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 4 of 12




   [Doc. No. 5-3 at p. 4] The Article embedded – and therefore published – the entire Supplement.

   [Doc. No. 5-3 at p. 3]

             The Supplement itemizes the criminal accusations about Miller’s relationship with Jane

   Doe, which include in part:

                    In summer 2018, [Delgado] was informed as follows:

                    1.     In 2012, Mr. Miller, while working for Jamestown
                    Associates, was working closely with the firm’s Florida clients.

                    2.    As part of this, Mr. Miller spent significant time in
                    Orlando, Florida.

                    3.      Evenings with clients and colleagues sometimes entailed
                    steakhouse dinners followed by strip clubs and/or patronage of
                    escorts for some of the participants.

                    4.     During one such evening, Mr. Miller and other
                    colleagues/clients visited Rachel’s Gentleman’s Club, a strip club
                    in Orlando (which also has a West Palm Beach location).

                    5.    At the time, Mr. Miller was already married to his wife
                    (whom he married in July 2008) and had a 4-year-old daughter
                    (who was born in late 2008).


   {BC00218576:1}                                   4
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 5 of 12



                    6.      Mr. Miller met a stripper that evening, which [sic] will be
                    referred to herein as “Jane Doe” (Mother has individual’s full
                    name).

                    7.     Mr. Miller had sexual intercourse with Jane Doe and
                    continued a sexual relationship with her for some unknown
                    period of time.

                    8.     Jane Doe became pregnant.

                    9.      Shortly thereafter, according to Jane Doe, Mr. Miller
                    visited her apartment with a Smoothie beverage.

                    10.    Unbeknownst to Jane Doe, the Smoothie contained an
                    abortion [p]ill.

                    11.    The pill induced an abortion, and Jane Doe wound up in a
                    hospital emergency room, bleeding heavily and nearly went into a
                    coma.

                    12.    The unborn child died.

   (See Doc. No. 110 at pp. 3-4 (citing Supplement pp 1-2)).

             The Supplement bluntly describes its accusations against Miller as “felonious criminal

   acts, including illegally obtaining an “abortion pill;” illegally administering said medication,

   administering medication to an individual unbeknownst to said individual; and causing the death

   of an unborn child via a forcibly induced abortion.” (Supplement p. 2) The Article’s author,

   Krueger, acknowledged the Supplement talked about Miller “murdering a baby with an abortion

   pill by slipping it into a smoothie.” [SMF ¶ 14]

             The accusations in the Supplement about Miller and Jane Doe emanated from an

   unidentified man (“Gentleman A”) Delgado met on Twitter, who told Delgado he received

   information about Jane Doe from “multiple sources” who were “unverified by him,” and he was

   unable to “vouch for its veracity.” (See Doc. No. 110 at p. 4 (citing Supplement p. 6)) The

   Supplement also claims “Journalist A” (Yashar Ali) “confirmed” the Jane Doe story “with the

   victim herself.” (Supplement p. 8)


   {BC00218576:1}                                     5
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 6 of 12



             In addition to the Jane Doe accusations, the Supplement accuses Miller of beating another

   unidentified woman and trying to cover up the crime. (See Doc. No. 110 at p. 4 (citing

   Supplement p. 9)). Specifically, the Supplement states that “Journalist A” told Delgado about

   “yet another victim of Mr. Miller’s, in addition to Jane Doe – this time, a woman Mr. Miller was

   involved with, seemingly around the same time period as Jane Doe, with whom he was

   physically abusive… [and]… physically beat her (“with an open hand”).” (See Supplement p. 9)

   B.        Indisputable Proof of Falsity

             The only witnesses with the personal, first-hand knowledge necessary to establish the

   truth or falsity of the accusations are Miller and Jane Doe6; both of whom confirmed under oath

   that the accusations are false. Delgado and her cited sources for the accusations, “Gentleman A”

   (who remains unidentified) and “Journalist A” (Yashar Ali), have no first-hand knowledge of

   whether any of subject accusations against Miller are true.         In fact, Gizmodo Defendants

   conceded they do not have knowledge of any facts establishing the truth or falsity of any of the

   accusations they published about Miller. [SMF ¶¶ 11-12]

             1.     Miller’s Unrefuted Denial of the False Accusations

             As more specifically set forth in his Declaration [Doc No. 106-9], Miller did not have any

   relationship, sexual or otherwise, with Jane Doe. [SMF ¶ 5(a), (d)] Miller never met Jane Doe.

   [SMF ¶ 5(b)] Miller did not impregnate Jane Doe. [SMF ¶ 5(e)] Miller did not secretly dose

   Jane Doe with an abortion pill in a smoothie. [SMF ¶¶ 5(f)-(h); 6] Miller did not payoff Jane

   Doe or try to silence her with a non-disclosure agreement. [SMF ¶¶ 5(j)-(k)]

             Miller did not physically abuse a woman who lives in Clearwater, Florida, and never

   dated a woman from or currently living in Clearwater. [SMF ¶¶ 8-9] On August 8, 2018,



   6
       The referenced “woman from Clearwater” has never been identified.


   {BC00218576:1}                                    6
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 7 of 12



   Yashar Ali informed Miller that the accusation about the woman from Clearwater came from

   Delgado, who failed to give Yashar Ali any information to substantiate this false claim.

   [SMF ¶ 10]

             2.     Jane Doe’s Confirmation that the Accusations are False

             Jane Doe confirmed in her Declaration [Doc. 5-1] that the events described in the Article

   and Supplement never occurred. Gizmodo Defendants never sought to depose Jane Doe—thus

   conceding the veracity of her Declaration.

             Jane Doe confirmed she does not know Jason Miller, never had a relationship with

   Miller, and never became pregnant as a result of sexual relations with Miller. [SMF ¶¶ 5(a), (d)-

   (e)] She never drank a smoothie given to her by Miller, and did not lose a pregnancy, become

   sick, or become hospitalized because of anything given to her by Miller. [SMF ¶¶ 5(f)-(i)] Jane

   Doe never lived or worked in Orlando, Florida (where the Article and Supplement assert the

   relationship with Miller occurred). [SMF ¶ 5(c)] Jane Doe also confirmed Miller never tried to

   silence her or pay her off. [SMF ¶¶ 5(j)-(k)]

             Contrary to the assertion in the Supplement that Journalist A (Yashar Ali) confirmed the

   story about Miller with Jane Doe, Jane Doe verified that she spoke on the phone with Yashar Ali

   and told him “in no uncertain terms” that she “did not know Jason Miller, did not have a

   relationship with a man by the name of Jason Miller and the event that [Ali] described about a

   smoothie with an abortion pill that terminated an alleged pregnancy were completely false and

   had nothing to do with [her] life.” [SMF ¶ 7]

       MILLER IS ENTITLED TO JUDGMENT AS A MATTER OF LAW ON FALSITY

             The elements of a claim for defamation are: (1) a written defamatory statement of fact

   concerning the plaintiff; (2) publication to a third party; (3) fault (either negligence or actual




   {BC00218576:1}                                    7
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 8 of 12



   malice depending on the status of the libeled party); (4) falsity of the defamatory statement; and

   (5) special damages or per se actionability (defamatory on its face). Celle v. Filipino Reporter

   Enters., Inc., 209 F.3d 163, 176 (2d Cir. 2000); Elias v. Rolling Stone LLC, 872 F.3d 97, 104-105

   (2d Cir. 2017).

             For purposes of the falsity element of the claim, a false statement is one that “would have

   a different effect on the mind of the reader from that which the pleaded truth would have

   produced.” Air Wisconsin Airlines Corp. v. Hoeper, 571 U.S. 237, 247 (2014) (quoting Masson

   v. New Yorker Magazine, Inc., 501 U.S. 496, 517 (1991)); see also Greenberg v. Spitzer, 155

   A.D. 3d 27, 42, 62 N.Y.S.3d 372 (2017) (“The test to determine whether a statement is

   substantially true ‘is whether [the statement] as published would have a different effect on the

   mind of the reader from that which the pleaded truth would have produced.’”) (citing

   Fleckenstein v. Friedman, 266 N.Y. 19, 23 (1934); Franklin v. Daily Holdings, Inc., 135 A.D.3d

   87, 94 (2015)). “Minor inaccuracies do not amount to falsity so long as ‘the substance, the gist,

   the sting, of the libelous charge be justified.” Masson, 501 U.S. at 517.

             Gizmodo Defendants published the Article and Supplement, which state that Miller

   impregnated Jane Doe, slipped her an abortion pill, killed her unborn child, almost killed her,

   and that Miller physically abused another woman from Clearwater, then tried to cover up these

   crimes.          These statements are demonstrably false and cannot be construed as “minor

   inaccuracies.” The truth—that Miller did not impregnate Jane Doe and secretly dose her with an

   abortion pill, kill her unborn child, and almost kill her; did not physically abuse a woman from

   Clearwater; and did not try to cover up these crimes—would have a much different effect on the

   mind of the reader than the statements Gizmodo Defendants published. Consequently, Miller is

   entitled to judgment as a matter of law on falsity.




   {BC00218576:1}                                     8
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 9 of 12



             For purposes of this motion, it is important to recognize that (absent the protection of a

   privilege) Gizmodo Defendants are legally responsible for publishing any statements in the

   Article and Supplement that are false. They cannot claim to have published the “truth” by

   arguing that they accurately described what the Supplement alleges or by publishing the

   Supplement itself. Condit v. Dunne, 317 F.Supp.2d 344, 364 (S.D.N.Y.2004) (although

   statements were “literally true because defendant clarifie[d] that he [was] merely retelling stories

   told to him[,]” defendant was not “immune from a slander suit” because “the stories themselves

   [were] false and defamatory”).

             When a publisher is not protected by privilege, it stands in the same shoes as anyone else

   who publishes false accusations made by a source: “the black-letter rule [is] that one who

   republishes a libel is subject to liability just as if he had published it originally, even though he

   attributes the libelous statement to the original publisher, and even though he expressly

   disavows the truth of the statement.” Cianci v. New Times Pub. Co., 639 F.2d 54, 60-61 (2d

   Cir. 1980) (quoting Hoover v. Peerless Publications, Inc., 461 F.Supp. 1206, 1209 (E.D. Pa.

   1978) (emphasis added). “This rule has been widely recognized.” Id. at 61 (citing Restatement

   Second, Torts § 578 (1977) (“one who repeats or otherwise republishes defamatory matter is

   subject to liability as if he had originally published it.”). “The law affords no protection to those

   who couch their libel in the forms of reports or repetition…the repeater cannot defend on the

   ground of truth simply by proving that the source named did, in fact, utter the statement.” Id.

   (citing Olinger v. American Savings and Loan Assoc., 409 F.2d 142, 144 (D.C. Cir. 1969)

   (emphasis added).

             The republication rule applies to the press, as it does to others. Id. (citations omitted).

   “Any different rule would permit the expansion of a defamatory private statement, actionable but




   {BC00218576:1}                                     9
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 10 of 12



   without serious consequences, into an article reaching thousands of readers, without liability on

   the part of the republisher.” Id. (citations omitted).

              Shiles v. News Syndicate Co., 27 N.Y.2d 9 (1970), illustrates how this principle applies

   to the facts at issue in this case. In Shiles, the plaintiff’s wife gave her sealed family court filing

   to the press. 27 N.Y.2d at 10, n.1. The court correctly rejected the fair reporting defense

   (because the wife’s filing was exempt from public view), and treated the media defendant the

   same way any other person or entity who republished a false and defamatory statement made by

   another would be treated:

                    It is apparent, therefore, that the privilege created by section 74 of
                    the Civil Rights Law does not attach to the publication of a report
                    of matrimonial proceedings.

                    This does not mean to say that a party may not publish details of
                    divorce or separation suit based on files obtained without a court
                    order, or that the courts would interfere with the constitutional
                    right of any one to publish such details, but it does mean that, if he
                    does, he will be held accountable and liable if those details are
                    not truthful…

                    As the quoted passage makes clear, the fact…that the defendant in
                    the present case “did not inspect the court files but obtained its
                    information from outside sources,” will not protect the defendant
                    from liability for the consequences resulting from the publication
                    of false and defamatory statements.

   27 N.Y.2d at 15 (emphasis added).

              Shiles relied on Danzinger, in which the New York Court of Appeals held New York’s

   judicial rule (Rule 278 of the Rules of Civil Practice 7) prohibiting court officials or clerks from

   releasing information from matrimonial court files is not a prior restraint:

                    The defendants assail rule 278 as a violation of the constitutional
                    guarantees of freedom of the press. This criticism of the rule fails,

   7
     Rule 278 of the New York Rules of Civil Practice (like Rule 2.420) prohibited “an officer of
   the Court” from permitting a copy of any pleadings or testimony in a matrimonial action.
   Danzinger, 304 N.Y. at 248.


   {BC00218576:1}                                    10
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 11 of 12



                    we think, to take proper account of its scope and purpose. The rule
                    is addressed to officers and clerks of the New York Supreme
                    Court. It does not prohibit access to the minutes of the clerk of the
                    court and thus does not interfere with the right of any person to
                    obtain information in respect of the pendency or result of any
                    matrimonial action. Nor does the rule prohibit publication of the
                    details of a matrimonial action that are obtained from a source
                    other than the files of the court. Of course, such a publication is
                    actionable if defamatory. But this liability for indefensible
                    defamation cannot be taken to be an unconstitutional restriction
                    of freedom of the press.

   304 N.Y. at 248-49 (emphasis added).

              Miller maintains the issue of whether the fair reporting privilege applies is one the jury

   must decide. However, it cannot be disputed that the accusations about Miller in the Article and

   Supplement which Gizmodo Defendants published are false. Accordingly, it is appropriate for

   the Court to enter a partial summary judgment in favor of Miller on the issue of falsity.

             WHEREFORE, Plaintiff, Jason Miller, respectfully requests that the Court enter a partial

   summary judgment in his favor on the falsity of the following statements in the Article and

   Supplement:

                   In 2012, Miller had a sexual relationship with “Jane Doe,” a stripper he
                    met at Rachel’s Gentleman’s Club in Orlando, Florida—which led to Jane
                    Doe becoming pregnant.

                   Miller gave Jane Doe a smoothie containing an abortion pill, which
                    induced an abortion causing the death of Jane Doe’s unborn child and
                    almost killing Jane Doe.

                   Miller tried to pay Jane Doe off and to get her to sign a non-disclosure
                    agreement in exchange for a payoff.

                   Around the same time, Miller was involved with a woman who lives in
                    Clearwater, Florida, with whom he was physically abusive and physically
                    beat “with an open hand.”

                   Jane Doe (i.e., “the woman”) claimed Miller caused her “pregnancy’s
                    termination and nearly her death.”




   {BC00218576:1}                                    11
Case 1:18-cv-24227-CMA Document 152 Entered on FLSD Docket 06/27/2019 Page 12 of 12



                                               Respectfully submitted,

                                               /s/ Shane B. Vogt
                                               Kenneth G. Turkel – FBN 867233
                                               E-mail: kturkel@bajocuva.com
                                               Shane B. Vogt – FBN 257620
                                               E-mail: svogt@bajocuva.com
                                               BAJO | CUVA | COHEN | TURKEL
                                               100 North Tampa Street, Suite 1900
                                               Tampa, Florida 33602
                                               Tel: (813) 443-2199
                                               Fax: (813) 443-2193
                                               Attorneys for Plaintiff




                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on June 27, 2019, the foregoing document was filed with the

   Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                               /s/ Shane B. Vogt
                                               Attorney




   {BC00218576:1}                                12
